 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
     Sung Choi,                     )                 SACV 19-00035-JVS(KESx)
11                                  )
                                    )                 ORDER OF DISMISSAL UPON
12                Plaintiff,        )
                                    )                 SETTLEMENT OF CASE
13         v.                       )
                                    )
14                                  )
     Piara Pizza LLC, et al.,       )
15                                  )
                  Defendant(s).     )
16                                  )
     ______________________________ )
17
18
           The Court having been advised by the counsel for the parties that the above-
19
     entitled action has been settled,
20
           IT IS ORDERED that this action be and is hereby dismissed in its entirety
21
     without prejudice to the right, upon good cause being shown within 45 days, to reopen
22
     the action if settlement is not consummated.
23
24
     DATED: April 22, 2019                  ___________________________
25
                                                       James V. Selna
26
                                                    United States District Judge
27
28
